          Case 19-31444 Document 70 Filed in TXSB on 06/17/19 Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                      ENTERED
                                                                                                            06/17/2019
IN RE:                                              §
                                                    §
INFRA TECHNOLOGY, LLC                               §                CASE NO. 19-31444
                                                    §                CHAPTER 7
                                                    §
         DEBTOR                                     §                JUDGE EDUARDO V. RODRIGUEZ

    ORDER GRANTING TRUSTEE’S MOTION FOR DETERMINATION OF AD VALOREM
         PERSONAL PROPERTY TAX LIABILITY PURSUANT TO SECTION 505
                        OF THE BANKRUPTCY CODE

                                                          49
                                          (Docket Number _____)

         CAME ON for consideration the Trustee’s Motion for Determination of Ad Valorem

Personal Property Tax Liability Pursuant to Section 505 of the Bankruptcy Code (the “Motion”)

and after consideration of the Motion and the agreement of the parties, it is therefore:

         ORDERED that all capitalized terms used herein shall have the same meaning ascribed to

them as set forth in the Motion; and it is further

         ORDERED that the 2019 ad valorem personal property tax liabilities due and owing to all

applicable taxing authorities in Wharton County, Texas1 for Account Number R075900 is

$33,269.00 (the “GTL Plant Taxes”); and it is further

         ORDERED that the Trustee and/or closer is authorized to pay the Estate’s pro rata share

of the GTL Plant Taxes to the applicable taxing authorities from the proceeds of sale of the GTL

Plant due at the time of closing of the sale of the GTL Plant; and it is further

         ORDERED that the Trustee’s payment of the amounts set forth above shall satisfy all of

the Debtor’s and Estate’s liabilities for 2019 ad valorem personal property taxes related to Account

Number R075900/ the GTL Plant to all applicable taxing authorities.


1
 This term includes, but is not limited to, Wharton County, Wharton I.S.D., Coast Bend Groundwater Dist.,
Wharton Co. ESD #1, Emergency Services Dist#3, Wharton County Jr. College and FM Road
        Case 19-31444 Document 70 Filed in TXSB on 06/17/19 Page 2 of 2




            June 17, 2019




AGREED TO:


/s/ Marc Douglas Myers                    /s/ Tara LeDay by permission MDM
___________________________               ___________________________
Marc Douglas Myers                        Tara LeDay
Ross, Banks, May, Cron & Cavin, P.C.      MVBA Law Firm
SBN 00797133                              SBN 24106701
7700 San Felipe, Suite 550                700 Jeffrey Way
Houston, Texas 77063                      Round Rock, Texas 78665-2413
(713) 626-1200; (713) 623-6014 fax        (512) 323-3200
mmyers@rossbanks.com                      Tara.LeDay@mvbalaw.com
COUNSEL FOR THE TRUSTEE                   COUNSEL FOR WHARTON COUNTY
